Citation Nr: 0916938	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  08-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left ankle 
condition, to include as secondary to status post-operative 
procedure, residuals of a left knee injury with 
chondromalacia.

2.  Entitlement to service connection for a low back 
condition, to include as secondary to status post-operative 
procedure, residuals of a left knee injury with 
chondromalacia.

3.  Entitlement to an evaluation in excess of 10 percent for 
status post-operative procedure, residuals of a left knee 
injury with chondromalacia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from February 1985 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied service 
connection for a left ankle condition, denied service 
connection for a low back condition, and continued a 10 
percent evaluation for the Veteran's service-connected knee 
disability.

The Board notes that the January 2007 rating decision also 
denied service connection for a right knee condition.  The 
Veteran appealed the denial of service connection for a right 
knee condition in his May 2007 notice of disagreement, along 
with the three issues addressed in this remand.  An October 
2007 Decision Review Officer decision granted service 
connection for the right knee condition, which was a full 
grant of benefits as to that claim.  

The Veteran stated that he disagreed with the initial 
noncompensable rating for his right knee condition on his 
February 2008 VA Form 9 Appeal.  The statement on the Form 9 
addressing the rating of the right knee condition acted as a 
notice of disagreement for the initial evaluation of the 
right knee.  A statement of the case concerning the initial 
rating of the right knee condition was issued in September 
2008; the Veteran did not submit a substantive appeal as to 
the evaluation of his right knee condition.  No issue remains 
on appeal pertaining to the right knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

In May 2007, during the course of the Veteran's claim, he had 
surgery for a tear of the meniscus in his left knee.  By way 
of a December 2007 rating decision, the Veteran was granted a 
temporary total evaluation under 38 C.F.R. § 4.30 for 
convalescence, from May 11, 2007, the date of the surgery, 
until his 10 percent rating resumed September 1, 2007.  

In July 2007, during the Veteran's period of convalescence, 
he was examined at the local VA Medical Center (VAMC).  The 
July 2007 examination is inadequate for the Board to make a 
determination as to the appropriate rating for the Veteran's 
left knee condition.  The examination took place a month an a 
half before the Veteran's period of convalescence concluded, 
suggesting that the report may not reflect the Veteran's 
condition at the end of his convalescence, or his current 
condition.  Additional evidence in the form of VAMC progress 
reports from July and August 2007 showing improvement by the 
Veteran's left knee further indicates that the July 2007 
examination report is not reflective of the Veteran's current 
left knee condition.

The July 2007 examination is also inadequate for the Board to 
make decisions on the Veteran's left ankle and low back 
claims.  The examination report notes in the section 
addressing the Veteran's medical history that the Veteran 
"denie[d] pain in the low back and ankle."  Apparently 
based on the Veteran's lack of pain at the time of the 
examination, the examiner either did not examine the 
Veteran's ankle or his back, or chose to not include the 
results of those examinations in the examination report.  
When supplying an opinion as to whether the Veteran's ankle 
condition or back condition was secondary to his service-
connected left knee disability, the examiner merely stated 
that the Veteran denied low back pain and left ankle pain.  
Additional findings and opinions would be helpful in this 
case.  

When there is insufficient competent medical evidence on file 
to make a decision on the Veteran's claims, the case must be 
remanded for an appropriate examination.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  On remand, the RO should 
arrange for a VA examination to determine the severity of the 
veteran's left knee disorder as well as the nature and 
etiology of any current left ankle and low back disorders (to 
include whether either was aggravated by a service-connected 
left knee disorder).

The Board does not have any current medical records 
addressing the Veteran's conditions.  The last treatment 
records in the claims folder are from August 2007.  The RO 
should obtain all current VAMC medical records for the 
Veteran.  Also, the RO should contact the Veteran to 
determine if there are any private medical records relevant 
to his claims.  If private records exist, the RO should 
assist the Veteran in obtaining the records.

Finally, the Board notes that while VA sent notice required 
by the Veterans Claims Assistance Act of 2000 (VCAA) to the 
Veteran in July 2006 and June 2007, notice was inadequate as 
to the Veteran's claim for an increased rating for his left 
knee condition, as it did not inform the Veteran of the 
applicable criteria for an increased evaluation.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Notice compliant 
with Vazquez-Flores was provided to the Veteran in May 2008, 
but the case has not been readjudicated following proper 
notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Following proper development, the RO must 
readjudicate the claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
the Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are fully 
met, including notice of the rating 
criteria for knee disabilities.

2.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his disabilities 
since June 2006.  After the Veteran has 
signed the appropriate releases, any 
identified records of pertinent medical 
treatment should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit any records for VA 
review.

3.  The RO should then schedule the 
Veteran for a VA examination.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

a.	The examiner is requested to provide 
objective medical finding which serve 
to describe and identify the current 
severity of the veteran's service-
connected left knee disorder.  The 
examiner should discuss range of 
motion, the presence or absence of 
instability, and the impact of pain 
and repetitive use on the 
functionality of the knee, as well as 
the knee disabilities impact on the 
veteran's ability to obtain and retain 
employment. 

b.	Also, the examiner is requested to 
examine the Veteran's low back 
condition and left ankle condition, 
even if the Veteran denies pain in 
those areas, and make appropriate 
diagnoses for any conditions affecting 
the Veteran's left ankle and low back.

c.	Following a review of the claims 
folder and an examination of the 
Veteran, the examiner is requested to 
provide an opinion as to whether it is 
at least as likely as not that any 
diagnosed disorder(s) of the left 
ankle or low back is/are related to 
any aspect of the veteran's period of 
service, to include aggravation due to 
a service-connected disability 
(including the left knee disability).    

Sustainable reasons and bases are to be 
provided for any opinion rendered.

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


